Case 1:19-cv-04087-MKB-RML Document9 Filed 07/23/19 Page 1 of 2 PagelD #: 176
Case 1:19-cv-04087-MKB-RML Document 5 Filed 07/16/19 Page 2 of 12 PagelD #: 160

AO 440 (Rev. 06/12} Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

Community Housing Improvement Program, Rent
Stabilization Association of N.Y.C., Inc., et al.,
ee Plaintiffs)
v, Civil Action No. 1 9¢v4087

City of New York, Rent Guidelines Board, et al,

Defendant(s)

Nee ee ee ee ee ee le ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Rent Guidelines Board
Office of the Corporation Counsel of the City of New York
100 Church Street
New York, New York 10007

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
iff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. ‘The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke

Mayer Brown LLP
1999 K Street N.W.
Washington, D.C, 20006

                                          

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

7/16/2019 /s/Priscilla Bowens

Date: —_
Signature of Clerk or Deputy Clerk

 
 

Case 1:19-cv-04087-MKB-RML Document9 Filed 07/23/19 Page 2 of 2 PagelD #: 177

United States District Court
Eastern District of New York

 

Community Housing Improvement Program, Rent AFFIDAVIT OF SERVICE
Stabilization Association of N.Y.C., Inc., et al.
Plaintiff File/Index No.: 19cv4087
VS Issued On:
Alt File/Index No.:
City of New York, Rent Guidelines Board, et al. Calendar No.:
Defendant

 

SERVICE UPON: Rent Guidelines Board
STATE OF New York, COUNTY OF New York: ss

Harlin Parker being duly sworn, deposes and says: I am not a party to the within action, am over the age of 18
years and reside in the State of New York.

On 7/19/2019 at 2:24 PM at 100 Church Street, New York, NY 10007, I effected service of process of the
following documents: Summons In A Civil Action; Complaint; Judge Margo K. Brodie Individual Practices
and Rules upon Rent Guidelines Board, a/the Defendant in this matter/proceeding:

by delivering to and leaving a true copy thereof with Betty Mazyck, who is a/the Authorized Clerk of/for Rent
Guidelines Board,

I describe the recipient at the time of service as follows; Gender: Female Race/Skin: Black Age: 50 Height: 5'-5"
Weight: 220 Hair: black

   

arlin Parker 0793198
Target Research & Investigation

Subscribed and swom before me on oO? /22-{1 7 ae eee

 

Notary Public oe 233 Broadway, Suite 2065,

Notary #: Qualified in County: New York, NY 10279

My Commisiog expires-on: (212).227-9600.
GtyAGNANIELLO

 

Notary Public - State of Yor
N O1GRADET DIE on Yorn

0.
Qualified In New York C
lesion Expires 06/1 1g022

Order #:T85389
Corporate Delivery to a person

 
